Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and species F (Figs. 6 and 9-19, claims 1-12, 18, 19 and 21-26) in the reply filed on 10/21/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The specification ¶0020 line 12, ¶0032 line 15, ¶0033 lines 2-4, 9, 14 and 15, ¶0034 lines 5-6, ¶0043 line 12, ¶0055 lines 10 and 12 and ¶0098 line 12 recite the limitation “um” should be changed to “µm”.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the light filter has a second width that is between about 1/6 of the first width and about 1/3 of the first width” and “the height of the light filter grid structure is between about 0.8 um and about 2 um”.  The specification ¶0034 and ¶0033 the light filter grid structure has a second width that is between about 1/6 of the first width and about 1/3 of the first width” and “the height of the light filter is between about 0.8 um and about 2 um”.  Therefore, appropriate correction is required.

Claim Objections
Claims 9-11 are objected to because of the following informalities: 1) typographical errors. Changing “um” to “µm” (Claims 9-11), is suggested; 2) Inconsistent terminology. Changing “the photodetectors” to “the plurality of photodetectors” (Claim 21 lines 2, 3 and 8), is suggested.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 12, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2016/0307941).
As for claim 1, Cheng et al. disclose in Fig. 1A, 2 and 3 and the related text an image sensor, comprising: 
a photodetector 110A disposed in a semiconductor substrate 108; and 

the light filter 140A/142A/144A comprises a first material that is translucent and has a first refractive index (¶0021); and 
the light filter grid structure 132 comprise a second material that is translucent and has a second refractive index less than the first refractive index (¶0021).  

As for claim 5, Cheng et al. disclose the image sensor of claim 1, wherein the wave guide filter (140A/142A/144A)/132 is disposed on a back-side (upper side) of the semiconductor substrate 108.  

As for claim 6, Cheng et al. disclose the image sensor of claim 5, wherein an interconnect structure 308 is disposed on a front-side (lower side) of the semiconductor substrate 108, the front-side (lower side) of the semiconductor substrate 108 opposite the back-side (upper side) of the semiconductor substrate 108.  

As for claim 12, Cheng et al. disclose in Fig. 1A, 2 and 3 and the related text an image sensor, comprising: 
a photodetector 110A disposed in a semiconductor substrate 108; 
a first light filter grid structure 132 disposed over a back-side (upper side) of the semiconductor substrate 108, 

a first light filter 140A/142A/144A disposed in the first light filter grid structure 132; 
a dielectric layer 136 disposed over the back-side of the semiconductor substrate 108 and between the photodetector 110A and the first light filter 140A/142A/144A; and 
a metal grid 130 disposed in the dielectric layer 136, wherein the metal grid 130 comprises a first portion (lower portion) disposed on a first side (upper side) of the photodetector 110A and a second portion (upper portion) disposed on a second side (lower side) of the photodetector 110A opposite the first side (upper side) of the photodetector 110A.  

As for claim 21, Cheng et al. disclose in Fig. 1A, 2 and 3 and the related text an image sensor, comprising: 
a plurality of photodetectors 110A disposed in a semiconductor substrate 108, wherein some of the photodetectors 110A are disposed in a central region 202 (fig. 2) of the image sensor and some other of the photodetectors 110A are disposed in a peripheral region (outside of 202, fig. 2) of the image sensor; 
a first light filter grid structure 132 disposed over a back-side (upper side) of the semiconductor substrate108; 

a dielectric layer 136 disposed over the back-side of the semiconductor substrate 108 and between the photodetectors110A and the first light filter grid structure 132; and 
a metal grid 130 disposed in the dielectric layer 136, wherein a layout of the first light filter grid structure 132 in the peripheral region of the image sensor is shifted toward the central region of the image sensor in relation to a layout of the metal grid in the peripheral regionP20182474US01 Serial No. 16/416,583Page 6of the image sensor (fig. 1A and 2).  

As for claim 24, Cheng et al. disclose the image sensor of claim 21, further comprising: back-side deep trench isolation (DTI) structures 106 (¶0013) disposed in the semiconductor substrate 108 and between the photodetectors 110A, wherein the layout of the metal grid 130 in the peripheral region of the image sensor is shifted toward the central region of the image sensor in relation to a layout of the DTI structures 106 in the peripheral region of the image sensor (fig. 1A and 2).

As for claim 25, Cheng et al. disclose the image sensor of claim 24, wherein the layout of the first light filter grid structure 132 in the peripheral region of the image sensor is shifted toward the central region of the image sensor in relation to the layout of the metal grid 130 in the peripheral region of the image sensor (fig. 1A and 2).  

Claim Rejections - 35 USC § 103
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Lin et al. (US 2014/0339606). 
As for claim 2, Cheng et al. disclose the image sensor of claim 1, except the first refractive index squared minus the second refractive index squared is greater than about 0.25.
Lin et al. disclose in Figs. 1A-1B and the related text a light filter 110 comprises pigments or dyes (¶0060) and a light filter grid 108 comprises oxide (¶0029) which are the same material of the light filter and the light filter grid of the claimed invention.  Therefore, the first refractive index of the light filter 110 squared minus the second refractive index of the light filter grid 108 squared is greater than about 0.25.
Cheng et al. and Lin et al. are analogous art because they both are directed to image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng et al. because they are from the same field of endeavor. 
.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Miki (US 2014/0210030).
As for claim 3-4, Cheng et al. disclose the image sensor of claim 1, except the wave guide filter comprises: an anti-reflective coating (ARC) disposed over both the light filter and the light filter grid structure, the ARC having a substantially planar upper surface; and the wave guide filter comprises: an interface layer having a substantially planar upper surface disposed on both the light filter and the light filter grid structure, wherein the ARC is disposed on the P20182474US01 Serial No. 16/416,583Page 3 substantially planar upper surface of the interface layer.
Miki teaches in Fig. 1 and the related text the wave guide filter comprises: an anti-reflective coating (ARC) 20 (¶0045 of Miki teaches layer 20 comprising the same material as claimed invention (silicon nitride), therefore layer 20 considers as ARC) disposed over both the light filter 14 and the light filter grid structure (fig. 1), the ARC 20 having a substantially planar upper surface (fig. 1); and the wave guide filter comprises: an interface layer 19 having a substantially planar upper (lower/upper) surface disposed on both the light filter 14 and the light filter grid structure (fig. 1), wherein the ARC 901 is disposed on the P20182474US01Serial No. 16/416,583Page 3substantially planar upper surface of the interface layer 20.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cheng et al. to include the wave guide filter comprises: an anti-reflective coating (ARC) disposed over both the light filter and the light filter grid structure, the ARC having a substantially planar upper surface; and the wave guide filter comprises: an interface layer having a substantially planar upper surface disposed on both the light filter and the light filter grid structure, wherein the ARC is disposed on the P20182474US01 Serial No. 16/416,583Page 3 substantially planar upper surface of the interface layer as taught by Miki, in order to trap the metal ion diffusion and also enhance the efficiency of image sensors.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Ahn et a. (US 2016/0043120).
As for claim 7, Cheng et al. disclose the image sensor of claim 6, further comprising: an isolation structure 106 disposed in the semiconductor substrate 108.
Cheng et al. do not disclose an isolation structure disposed on the back-side of the semiconductor substrate, wherein the isolation structure comprises: an upper region that separates the back-side of the semiconductor substrate from both the light filter  and the light filter grid structure; and back-side deep trench isolation (DTI) structures that extend from the upper region into the semiconductor substrate on opposite sides of the photodetector.

Cheng et al. and Ahn et al. are analogous art because they both are directed to image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cheng et al. to include an isolation structure disposed on the back-side of the semiconductor substrate, wherein the isolation structure comprises: an upper region that separates the back-side of the semiconductor substrate from both the light filter; and back-side deep trench isolation (DTI) structures that extend from the upper region into the semiconductor substrate on opposite sides of the photodetector as taught by Ahn et al., in order to minimized dark current and crosstalk (¶0054 of Ahn et al.)..
The combined device disclose an upper region of the DTI separates the back-side of the semiconductor substrate from the light filter grid structure. 

.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al.
As for claims 9-11, Cheng et al. disclose substantially the entire claimed invention, as applied in claim 1, except the light filter has a heightP20182474US01Serial No. 16/416,583 Page 4that is greater than about 0.8 micrometers (um); the photodetector has a first width; the light filter has a second width that is between about 1/6 of the first width and about 1/3 of the first width; and the height of the light filter is between about 0.8 um and about 2 um.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the light filter has a heightP20182474US01Serial No. 16/416,583 Page 4that is greater than about 0.8 micrometers (um); the photodetector has a first width; the light filter has a second width that is between about 1/6 of the first width and about 1/3 of the first width; and the height of the light filter is between about 0.8 um and about 2 um, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected .

Allowable Subject Matter
Claims 18, 19, 22, 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811